Exhibit 12.1 BNSF Railway Company and Subsidiaries Computation of Ratio of Earnings to Fixed Charges In millions, except ratio amounts (Unaudited) Year ended December 31, 2009 2008 2007 2006 2005 Earnings: Income before income taxes $ 3,081 $ 3,800 $ 3,583 $ 3,552 $ 2,862 Add: Interest and other fixed charges, excluding capitalized interest 124 97 87 113 127 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 267 278 282 261 221 Distributed income of investees accounted for under the equity method 5 5 4 3 4 Amortization of capitalized interest 4 5 4 4 8 Less: Equity in earnings of investments accounted for under the equity method 12 13 19 27 15 Total earnings available for fixed charges $ 3,469 $ 4,172 $ 3,941 $ 3,906 $ 3,207 Fixed charges: Interest and fixed charges $ 142 $ 114 $ 104 $ 127 $ 140 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 267 278 282 261 221 Total fixed charges $ 409 $ 392 $ 386 $ 388 $ 361 Ratio of earnings to fixed charges 8.48x 10.64x 10.21x 10.07x 8.88x
